Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 11/5/20.
The objection for informalities to claim 7 is withdrawn in view of applicant’s amendment.
The rejection under 35 U.S.C. 103 as being unpatentable over Kostoulas (U.S. 8,201,083) in view of Lucovsky (US 2002/0174125) to claims 1-2, 6-9, 13-16 and 19-20 is moot in view of new ground(s) of rejection.
The rejection under 35 U.S.C. 103 as being unpatentable over Kostoulas (U.S. 8,201,083) in view of Lucovsky (US 2002/0174125), and further in view of Fogg (U.S. 6,163,778) to claims 3 and 10 is moot in view of new ground(s) of rejection.
The rejection under 35 U.S.C. 103 as being unpatentable over Kostoulas (U.S. 8,201,083) in view of Lucovsky (US 2002/0174125), and further in view of Karpel (U.S. 10,552,530) to claims 4, 11 and 17 is moot in view of new ground(s) of rejection.  
The rejection under 35 U.S.C. 103 as being unpatentable over Kostoulas (U.S. 8,201,083) in view of Lucovsky (US 2002/0174125), and further in view of Muir (US 2012/0131547) to claims 5, 12 and 18 is moot in view of new ground(s) of rejection.
Claims 1-20 are pending.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostoulas (U.S. 8,201,083) in view of Eble (US 2015/0149745).

Per Claim 1:
	Kostoulas teaches providing a schema, by one or more computer processors, wherein the schema comprises registered data types with associated constraints; identifying, by the one or more computer processors, a data as defined according to a data type of the schema (“… The shortcomings of the prior art are overcome and additional advantages are provided through the provision of a method for validating simple type data in XML documents, the method comprising: identifying data via an Extensible Markup Language (XML); defining a tag set; developing schema for specifying formal data typing and validation of element content in terms of data types; generating a validating parser for parsing the collection of elements given the schema information; the parser is generated in three stages, the first stage being where the schema is read in and modeled in terms of abstract schema components, a second stage where the schema is augmented with a set of calculated schema components and properties used to drive code generation, and a third stage where the schema is traversed to generate a validation code for each of the collection of elements; and generating simple type validator modules which do well-formedness checking of the data; validating the data against specific type data; and converting the data to datatype-specific form; wherein the well-formedness checking step, the validating step, and the datatype conversion step (deserialization) occur in a single pass. …” in column 2, lines 26-46).  Kostoulas does not explicitly teach a data object; and validating, by the one or more computer processors, at compile time, code that attempts to access the data object according to the associated constraints of the data type of the data object.  
However, Eble teaches a data object; and validating, by the one or more computer processors, at compile time, code that attempts to access the data object according to the associated constraints of the data type of the data object ([0009] Example implementations may include one or more of the following features or combinations thereof. For instance, the data sharing mode can be one of an exclusive access level, a shared read access level, and shared container write access level. The data sharing mode can be the exclusive access level, and the restricted subset of allowed operations can include a read operation and a write operation. The data sharing mode can be the shared read access level, and the restricted subset of allowed operations can include a read operation. The data sharing mode can be the shared container write access level, and the restricted subset of allowed operations can include a container write operation and a metadata read operation. The at least one data object passed as a parameter to the function call can be initialized during the passing of the parameter. The operations further include creating a quantity of data partitions, creating multiple instances of a worker function, and associating each instance of the worker function with a respective different one of the quantity of data partitions, where executing multiple functions calls in parallel can include executing the multiple instances of the worker functions in parallel. The operation of receiving, The operation of performing at least one check can include performing an aliasing check, the aliasing check being one of a runtime check or a compile-time optimization. The operation of performing the aliasing checking can include checking an alias type associated with an alias, the alias type being one of a value type, an atomic reference type, a composite type, and a hidden type. [0032] For all of the levels of data sharing and parallelization described (the exclusive access level, the shared read access level and the shared container write access level), input and output data can be checked at compile-time and runtime of the programming code to ensure that the data sharing and parallelization performed at each level is being performed properly. For example, if the programmed code attempts to pass the same data as a unique input reference to two different parallel tasks, an error message is provided and the execution of the parallel tasks is not started. The error message is a result of the passing of the same data as a unique input reference to two different parallel tasks violating the data sharing and parallelization implemented at the exclusive access level. [0079] For example, alias checking can collect each alias to a data object that is directly or indirectly passed as a parameter to a parallel function call, and check that the alias complies with the above described rules. If an alias to a data object passed to a parallel function call is passed as an exclusive reference to the data object then, in compliance with the second rule, no other alias to the same data object can be passed to any other parallel function calls. If an alias to a data object passed to a first parallel function call is passed as a shared reference to the data object (e.g., a shared read access level, a shared write access level, or a shared-read-write access level) and if there are other aliases to the same data object passed to other parallel function calls then, in compliance with the first rule described above, the other aliases to the same data object must be passed to the other parallel function calls with the same sharing level as the alias to the data object passed to the first parallel function call. [0080] The ability to check references to a data object that are passed to parallel function calls can depend on how the data object is aliased. For example, when using the L programming language, the aliasing behavior of the data object can be characterized by the data object's type. For example, one or more categories of L programming language data types can be identified based on the data type's aliasing behavior. The one or more categories can be referred to as aliasing types. [0081] A first aliasing type can be referred to as a value type. A value type data object is copied when assigned to a variable or is inserted into another data object. The aliasing of a value type data object is accomplished by passing the data object to a parallel function call by reference. Therefore, aliases of value type data objects are function parameters with by-reference passing mode. Examples of value type data objects can include, but are not limited to, typical scalar object data types, such as numbers, strings, and date/time objects.).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Kostoulas to include a data object; and validating, by the one or more computer processors, at compile time, code that attempts to access the data object according to the associated constraints of the data type of the data object using the teaching of Eble.  The modification would be obvious because 
	
 
Per Claim 6:
The rejection of claim 1 is incorporated, and Kostoulas further teaches wherein checking attempts to access the data object comprises identifying programming code setting a field to a value which is not consistent with the data type (column 7, line 60 to column 8, line 12).

Per Claim 7:
The rejection of claim 1 is incorporated, and Kostoulas further teaches wherein checking attempts to access the data object comprises identifying code attempting to access fields that do not exist in in the data type (column 7, lines 40-59). 

Per Claim 8 &13-14:
	These are product versions of the claimed method discussed above (claims 1 and 6-7, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, these claims are also obvious.

Per Claim 15 & 19-20:
	These are system versions of the claimed method discussed above (claims 1 and 6-7, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, these claims are also obvious.

Claims 2, 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostoulas (U.S. 8,201,083) in view of Eble (US 2015/0149745), and further in view of Lucovsky (US 2002/0174125).

Per Claim 2:
	The rejection of claim 1 is incorporated, and further, Kostoulas does not explicitly teach wherein identifying the data object comprises identifying a code annotation associating the data object and the registered data type.  However, Lucovsky teaches wherein identifying the data object comprises identifying a code annotation associating the data object and the registered data type (par. 0054-0055).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Kostoulas to include wherein identifying the data object comprises identifying a code annotation associating the data object and the registered data type using the teaching of Lucovsky.  The modification would be obvious because one of ordinary skill in the art would be motivated to have data structures that allow identities more flexible access to and control over their corresponding identity-specific information regardless of the application (Lucovsky, par. 0012).
	
Per Claim 9:
	This is a product version of the claimed method discussed above (claim 2, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.

Per Claim 16:
	This is a system version of the claimed method discussed above (claim 2, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.

Claims 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostoulas (U.S. 8,201,083) in view of Eble (US 2015/0149745), and further in view of Fogg (U.S. 6,163,778).

Per Claim 3:
	The rejection of claim 1 is incorporated, and further, Eble teaches a data object ([0009]). The combination of Kostoulas and Eble does not explicitly teach further comprising generating, by the one or more computer processors, a message indicating that no data access attempt errors were identified. 
However, Fogg teaches further comprising generating, by the one or more computer processors, a message indicating that no data access attempt errors were identified (“…   FIG. 3 illustrates an exemplary message format used in reporting results of link access attempts stored in database 400. The message is formatted as a package 300 and includes a link identifier 310 that is uniquely associated with the link for which access is attempted. The message 300 also comprises a header 320 that includes, as an example: a destination address 322 uniquely identifying the location where the data is to be stored; a source address 324 uniquely identifying a location from which the attempted link access was made; an identifier of message type 326 that conveys information such as whether the attempt was successful or unsuccessful; and a time 
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Kostoulas to include generating, by the one or more computer processors, a message indicating that no data access attempt errors were identified using the teaching of Fogg.  The modification would be obvious because one of ordinary skill in the art would be motivated to provide users with data accessibility probability data (Fogg, column 1, lines 40-48).
	
Per Claim 10:
	This is a product version of the claimed method discussed above (claim 3, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.

Claim 4, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostoulas (U.S. 8,201,083) in view of Eble (US 2015/0149745), and further in view of Karpel (U.S. 10,552,530).

Per Claim 4:
	The rejection of claim 1 is incorporated, and further, Kostoulas does not explicitly teach further comprising generating, by the one or more computer processors, an error message for incorrect attempts to access the data object according to the data type of the data object.

It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Kostoulas to include generating, by the one or more computer processors, an error message for incorrect attempts to access the data object according to the data type of the data object using the teaching of Karpel.  The modification would be obvious because one of ordinary skill in the art would be motivated to efficiently grant access to data that is shared (Karpel, column 1, lines 20-39).

Per Claim 11:
	This is a product version of the claimed method discussed above (claim 4, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.  

Per Claim 17:
	This is a system version of the claimed method discussed above (claim 4, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.

Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kostoulas (U.S. 8,201,083) in view of Eble (US 2015/0149745), and further in view of Muir (US 2012/0131547).


Per Claim 5:
	The rejection of claim 1 is incorporated, and further, Kostoulas does not explicitly teach further comprising auto-completing, by the one or more computer processors, data fields associated with registered data types during code development.
However, Muir teaches further comprising auto-completing, by the one or more computer processors, data fields associated with registered data types during code development (par. 0017 and 0078).
It would have been obvious to one having ordinary skill in the computer art before the effective filing date of the claimed invention to modify the method disclosed by Kostoulas to include auto-completing, by the one or more computer processors, data fields associated with registered data types during code development using the teaching of Muir.  The modification would be obvious because one of ordinary skill in the art would be motivated to autocomplete correctly syntactically and semantically (Muir, par. 0012).
	
Per Claim 12:
	This is a product version of the claimed method discussed above (claim 5, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.

Per Claim 18:
	This is a system version of the claimed method discussed above (claim 5, respectively), wherein all claim limitations also have been addressed and/or covered in cited areas as set forth above.  Thus, accordingly, this claim is also obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 2010/0023700) teaches that a compiler uses compile-time coherence check module 308 and runtime coherence check module 310 to perform compiler analysis and runtime coherence maintenance, respectively.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196